Fourth Court of Appeals
                              San Antonio, Texas
                                    August 11, 2017

                                 No. 04-17-00079-CR

                                   Derek ATKINS,
                                      Appellant

                                          v.

                                 The STATE of Texas,
                                       Appellee

                     From the County Court, Atascosa County, Texas
                                 Trial Court No. 31690
                        Honorable Lynn Ellison, Judge Presiding


                                    ORDER
       The Appellant's Second Motion for Extension of Time is hereby GRANTED. The
Appellant's Brief is due no later than August 28, 2017. NO FURTHER EXTENSIONS OF TIME
WILL BE ALLOWED.


                                               _________________________________
                                               Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2017.


                                               ___________________________________
                                               Luz Estrada
                                               Chief Deputy Clerk